DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11, 13-15 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, A1, and B2, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 22, 2021.
Claims 16-20 are included with elected Group I and consequently are examined here within. 
Applicant's election with traverse of Group I, A2, and B1 in the reply filed on December 22, 2021 is acknowledged.  The traversal is on the ground(s) that the restriction of Groups I and II is improper at least because the subject application is a national stage application and, as such, is not subject to the rules cited by the Examiner.   
This is not found persuasive because the subject application is not a national stage application. 
The Examiner notes that while the ADS of the subject application “claims benefit” of PCT/US2018/036294, the subject application has not been entered into the national stage (371).

Consequently, the effective filing date of the subject application is December 13, 2019.
In other words, until the Applicant fixes the ADS to correctly claim priority, the subject application is not a 371, nor has the Applicant properly claimed priority to PCT/US2018/036294.
Thus, the arguments are not found to be persuasive.
The Examiner suggests that the Applicant contact the PCT help desk at 571-272-4300 to see if they can file a petition to change the subject application to a 371. 
The Examiner further notes that if the subject application is successfully changed to a 371, the restriction requirement remains proper because at the time that the restriction requirement was mailed out, the application was not a 371.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, 13, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2013/0143109, cited on the IDS dated December 13, 2019) and further in view of Kim et al. (US PGPub 2011/0223474), hereinafter referred to as Chang.
Regarding Claim 1, Kim discloses in Figs. 8 and 11(a)-(b) a battery cell system ([0003], [0048]) comprising:

	a first anode (see a first anode of the plurality of anodes 51) with a first anode tab (see a first anode tab of the plurality of anode tabs 130) ([0048]);
a second anode (see a second anode of the plurality of anodes 51) with a second anode tab (see a first anode tab of the plurality of anode tabs 130) laterally offset from the first anode tab (see a first anode tab of the plurality of anode tabs 130) ([0048], see annotated Fig. 8 provided below);
a first cathode (see a first cathode of the plurality of cathodes 50) with a first cathode tab (see a first cathode tab of the plurality of cathode tabs 120) ([0048]);
a second cathode (see a first cathode of the plurality of cathodes 50) with a second cathode tab (see a second cathode tab of the plurality of cathode tabs 120) laterally offset from the first cathode tab (see a first cathode tab of the plurality of cathode tabs 120 ([0048], see annotated Fig. 8 provided below).
	Kim further discloses wherein the configuration of the first anode tab, second anode tab, first cathode tab, and second cathode tab is not particularly limited (Figs. 6-8, [0069]).
	However, Kim does not disclose in the exemplary embodiment wherein the first anode tab, second anode tab, first cathode tab, and second cathode tab extend from one side of the electrode stack.  
	Chang teaches in Fig. 4 a battery cell system having a simple structure comprising an electrode stack (40) including a plurality of anodes (42) each comprising an anode tab (44) and a plurality of cathodes (41) each comprising a cathode tab (44) ([0039]-[0040], [0066]).

	It would have been obvious to one of ordinary skill in the art to form the first anode tab, second anode tab, first cathode tab, and second cathode tab of Kim to extend from one side of the electrode stack of Kim, as taught by Chang, as the configuration of the first anode tab, second anode tab, first cathode tab, and second cathode tab of Kim is not particularly limited and such is a known configuration in the art having a simple structure, wherein the skilled artisan would have reasonable expectation that such would successfully form an electrode stack, as desired by Kim.  
	Regarding Claims 2 and 17, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the electrode stack (110 of Kim) further comprises a separator positioned between each of the first and second anode (51 of Kim) and the first and second cathodes (50 of Kim) ([0049] of Kim).
	Moreover, modified Kim discloses wherein an electrolyte is injected into the battery cell system ([0013] of Kim).
While modified Kim does not explicitly disclose wherein the separator ([0049] of Kim) is porous, the Examiner notes that such must necessarily and inherently be porous in order to successfully function as a separator in the electrode stack (110 of Kim) while allowing the electrolyte to transfer ions between each of the first and second anode (51 of Kim) and the first and second cathodes (50 of Kim) ([0049], [0013] of Kim).
Regarding Claims 3-4 and 16, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses in Fig. 11 of Kim a first extension tab (150 of Kim) 
However, modified Kim does not disclose wherein the first extension tab is welded to the first and second anode tabs and the second extension tab is welded to the first and second cathode tabs.
Though, modified Kim discloses wherein welding may be utilized as a method to electrically connect at least one anode tab to an anode lead and at least one cathode tab to a cathode lead ([0010] of Kim) and further discloses wherein the first extension tab (150 of Kim) functions as an anode lead and the second extension tab (140 of Kim) functions as a cathode lead ([0055]-[0057 of Kim).
It would have been obvious to one of ordinary skill in the art to weld the first extension tab to the first and second anode tabs of modified Kim and weld the second extension tab to the first and second cathode tabs of modified Kim, as disclosed by modified Kim, wherein the skilled artisan would have reasonable expectation that such would successfully electrically connect the first extension tab to the first and second anode tabs and the second extension tab to the first and second cathode tabs, as desired by modified Kim. 
Regarding Claims 5 and 18, modified Kim discloses all of the limitations as set forth above. However, modified Kim does not disclose an electrode tab support, wherein the electrode tab support is fitted over one or more of the first and second anodes and/or cathodes 
Modified Kim further discloses in the teachings of Chang wherein the battery cell system comprises a first extension tab (45b of Chang) electrically connecting the plurality of anode tabs (44 of Chang) and a second extension tab (45a of Chang) electrically connecting the plurality of cathode tabs (44b of Chang) (Fig. 10C, [0040] of Chang).
Specifically, modified Kim discloses in the teachings of Chang an electrode tab support (68 of Chang), wherein the electrode tab support (68 of Chang) is fitted over the plurality of anodes (see 42 of the electrode assembly 40 of Chang), the plurality of cathodes (see 41 of the electrode assembly of Chang), and the first and second extension tabs (45a, 45b of Chang) in order to protect the plurality of anode and cathode tabs (44), thereby serving as both an insulator and a reinforcement member (Figs. 10C-10D, [0039]-[0040], [0055] of Chang).
It would have been obvious to one of ordinary skill in the art to utilize an electrode tab support in the battery cell system of modified Kim, wherein the electrode tab support is fitted over the first and second anodes, the first and second cathodes and the first and second extension tabs of modified Kim, as further taught by Chang in modified Kim, in order to protect the plurality of anode and cathode tabs of modified Kim, thereby serving as both an insulator and a reinforcement member.
The Examiner notes that the limitation “and provides mechanical support for the first and second extension tabs” is intended use and therefore is not given any patentable weight aside from the structure required to perform said function. 

Regarding Claim 7, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses in Figs. 10C-10D of Chang wherein the electrode tab support (68 of Chang) includes a first slit (68b of Chang) and a second slit (68a of Chang) for receiving the first and second extension tabs (140 of Kim, see corresponding 45b and 45a of Chang), where the first and second extension tabs (140 of Kim, see corresponding 45b and 45a of Chang) extend though the first slit (68b of Chang) and the second slit (68a of Chang) in the electrode tab support (68 of Chang) (Figs. 10C-D, [0055] of Chang).
Regarding Claim 8 and 20, modified Kim discloses all of the limitations as set forth above. Modified further discloses in Figs. 4 and 10C-10D of Chang wherein the electrode tab support (68 of Chang) is directly physically coupled to a protective housing (160 of Kim, see corresponding 30 of Chang) ([0048] of Kim, Figs. 4 and 10C-10D, [0039], [0055] of Chang).
Regarding Claim 9, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses in the teachings of Chang a structural frame (66, 67 of Chang) at least partially surrounding a plurality of anodes (42 of Chang) and a plurality of cathodes (41 of Chang) in order to prevent short circuit between the plurality of anodes (42 of Chang) and the plurality of cathodes (41 of Chang) due to swelling (Fig. 10C of Chang, [0039], [0053]-[0055] of Chang).

Regarding Claim 10, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses wherein the structural frame (66, 67 of Chang) includes one or more walls that are flexible and are bent inwards towards the electrode stack (110 of Kim, see corresponding 40 of Chang) ([0053]-[0054] of Chang).
The Examiner notes that the limitation “such that one or more walls accommodate expansion during electrolyte activation” is intended use and therefore is not given patentable weight aside from the structure required to perform said function.
Thus, because modified Kim discloses wherein the structural frame (66, 67 of Chang) includes one or more walls that are flexible and are bent inwards towards the electrode stack ([0053]-[0054] of Chang, wherein the structural frame 66, 67 is an insulating tape that is flexible because it is capable of being bent inwards towards the electrode stack 40) and further discloses wherein the structural frame (66, 67 of Chang) prevents short circuit due to swelling of the battery cell system, such reads on the limitation “such that one or more walls accommodate expansion during electrolyte activation”.
Regarding Claim 12, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses a protective housing (160 of Kim) and further discloses wherein an electrolyte is injected into the battery cell system ([0013], [0084] of Kim).

Consequently, modified Kim does not disclose wherein the protective housing includes a port receiving an electrolyte and/or venting gasses.
Modified Kim further discloses in the teachings of Chang wherein the battery cell system comprises a protective housing (30 of Chang), wherein the protective housing (30 of Chang) includes a port receiving an electrolyte ([0039], [0042] of Chang).
It would have been obvious to one of ordinary skill in the art to include a port in the protective housing of modified Kim to receive an electrolyte, as further taught by Chang in modified Kim, wherein the skilled artisan would have reasonable expectation that such would successfully allow the electrolyte to be injected into the battery cell system of modified Kim, as desired by modified Kim.
Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2013/0143109, cited on the IDS dated December 13, 2019) in view of Kim et al. (US PGPub 2011/0223474), hereinafter referred to as Chang, as applied to Claims 1 and 16 above, and further in view of Hatta et al. (US PGPub 2016/0248115, cited on the IDS dated December 13, 2019).
Regarding Claims 2 and 17, modified Kim discloses all of the limitations as set forth above. Assuming for the sake of argument that the separator of modified Kim is not necessarily and inherently porous, the following is relied upon.
Modified Kim further discloses wherein the electrode stack (110 of Kim) further comprises a separator positioned between each of the first and second anode (51 of Kim) and 
	Moreover, modified Kim discloses wherein an electrolyte is injected into the battery cell system ([0013] of Kim).
However, modified Kim remains silent regarding the structure of the separator.
	Hatta teaches a separator for a battery cell system, wherein the separator is porous in order to allow for ion permeability while maintaining isolation between an anode and a cathode ([0001], [0079]-[0081]).
	It would have been obvious to one of ordinary skill in the art to form the separator of modified Kim to be porous, as taught by Hatta, in order to allow for ion permeability while maintaining isolation between an anode and a cathode, as desired by modified Kim. 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US PGPub 2013/0143109, cited on the IDS dated December 13, 2019) in view of Kim et al. (US PGPub 2011/0223474), hereinafter referred to as Chang, as applied to Claims 1 and 16 above, and further in view of Seong (US PGPub 2017/0244129).
Regarding Claim 6, modified Kim discloses all of the limitations as set forth above. Modified Kim further discloses in the teaching of Chang wherein the electrode tab support (68 of Chang) includes an electrically insulating material ([0055] of Chang) and provides electrical isolation between the first and second extension tabs (140, 150 of Kim, see corresponding 45a, 45b of Chang) and a protective housing (160 of Kim, see corresponding 30 of Chang) ([0048] of Kim, Figs. 4 and 10C-10D, [0039], [0055] of Chang).

	Seong teaches in Fig. 2 an electrode tab support (150) for use in a battery cell system ([0002], see insulating case 150 supporting electrode tabs 115, 166). 
Specifically, Seong teaches wherein the electrode tab support (150) includes an electrically insulating material, such as a polymeric material ([0040], wherein such is necessarily and inherently electrically insulating in order to prevent short circuit between the electrode tabs 115, 116).
It would have been obvious to one of ordinary skill in the art to form the electrode tab support of modified Kim to include an electrically insulating polymeric material, as taught by Seong, in order to provide electrical isolation between the first and second extension tabs and a protective housing of modified Kim, as desired by modified Kim.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381. The examiner can normally be reached Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725                                                                                                                                                                                                        January 25, 2022

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
February 10, 2022